t c memo united_states tax_court thomas j rosser petitioner v commissioner of internal revenue respondent docket no filed date carla i struble for petitioner gary r shuler jr for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s income_tax of dollar_figure for and dollar_figure for additions to tax for failure to timely file under sec_6651 of dollar_figure for and dollar_figure for and an accuracy- related penalty of dollar_figure for and dollar_figure for fora substantial_understatement of tax under sec_6662 a - after concessions the issues for decision are whether interest that petitioner paid in and for loans that he used to acquire renovate and operate two nursing homes and to buy interests in the sunbury building and heritage inn partnerships is trade_or_business interest we hold that interest relating to the nursing homes is trade_or_business interest but interest relating to the sunbury building and heritage inn partnerships is not whether petitioner may deduct net operating losses in that were carried forward from and we hold that he may not whether petitioner is liable for additions to tax under sec_665l a for failure_to_file timely income_tax returns for and we hold that he is whether petitioner is liable for the penalty under sec_6662 for substantial_understatement of tax for and we hold that he is to the extent the underpayments in and exceed the greater of percent of the tax required to be shown on the return for each of those years or dollar_figure see sec_6662 a section references are to the internal_revenue_code in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in westerville ohio when the petition was filed in this case beginning about petitioner provided financial services to individuals through a sole_proprietorship named financial perspectives petitioner his former wife and two other couples formed a general_partnership which bought a building on sunbury road in westerville sunbury building in financial perspectives’ office was in the sunbury building petitioner managed the sunbury building b the nursing home sec_1 acquisition incorporation and financing in date petitioner and his former wife paid dollar_figure to buy a nursing home in kirkersville ohio kirkersville nursing home from joseph and maureen skidmore the skidmores petitioner and his former wife borrowed money from state savings bank the skidmores and financial perspectives’ clients to buy the kirkersville nursing home in petitioner and his former wife bought a nursing home in utica ohio utica nursing home from ms maybelle william braddock braddock for dollar_figure braddock financed the purchase - - in petitioner organized two s_corporations living care alternatives of kirkersville inc lcak and living care alternatives of utica inc lcau petitioner transferred ownership of the kirkersville nursing home to lcak and ownership of the utica nursing home to lcau after the transfers he remained responsible for repaying the funds that he had borrowed to acquire the nursing homes lcak and lcau never paid dividends or made other distributions to petitioner as a shareholder lcak and lcau had no accumulated_earnings_and_profits in and petitioner as president of the s_corporations signed promissory notes in which he agreed to pay himself and his former wife dollar_figure on date and dollar_figure on date on date petitioner and his former wife borrowed dollar_figure from county savings bank petitioner paid dollar_figure to braddock to repay her for financing the utica nursing home purchase he used the rest to renovate the utica nursing home management petitioner bought the nursing homes so that he could earn income from operating them and to provide a job for his then- spouse petitioner planned to earn a fee for managing the nursing homes and for his wife to earn a salary for serving as the administrator of the nursing homes petitioner hoped to sell - the nursing homes for a profit when he retired but that was not a significant consideration for him when he bought them petitioner was the sole shareholder of lcak and lcau in and petitioner doing business as financial perspectives spent an increasing amount of time managing the nursing homes after and spent about percent of his time managing them in and and about percent of his time on financial services petitioner’s annual income from providing financial services was dollar_figure to dollar_figure before he bought the nursing homes cc other loans petitioner borrowed money from county savings bank braddock the skidmores dean and maxine williams state savings bank and 5th third bank to acquire operate improve and develop the nursing homes as follows loan new funds or replacement note dollar_figure replacement note dollar_figure replacement note dollar_figure new funds big_number replacement note big_number new funds big_number replacement note big_number replacement note dollar_figure new funds big_number replacement note big_number replacement note big_number replacement note big_number new funds big_number replacement note big_number replacement note big_number replacement note big_number replacement note big_number new funds big_number replacement note big_number new funds petitioner borrowed dollar_figure in and dollar_figure in that he used for the sunbury building in a manner not described in the record ’ the record does not show how much interest petitioner paid on these loans in the years in issue petitioner also borrowed money to invest in a limited_partnership that owned a in nursing home called the heritage inn petitioner paid ' the parties stipulated that these are replacement notes however the record does not indicate which loans these notes replaced - interest on dollar_figure that he borrowed to pay for another person’s car lease dollar_figure that he used to retire an obligation of another person and dollar_figure to establish a_trust for another person d petitioner’s income_tax returns petitioner reported on schedules c profit or loss from business attached to his form sec_1040 u s individual income_tax returns that doing business as financial perspectives he had cash receipts of dollar_figure for dollar_figure for and dollar_figure for and business_expenses other than interest of dollar_figure for dollar_figure for and dollar_figure for for petitioner reported that he through financial perspectives paid mortgage interest of dollar_figure and other interest of dollar_figure he reported that he paid mortgage interest in of dollar_figure to state savings bank dollar_figure to county savings bank dollar_figure to the skidmores dollar_figure to an unidentified lender for the second mortgage for the utica nursing home and dollar_figure to an unidentified lender for the first mortgage for the kirkersville nursing home for petitioner reported gross_income of dollar_figure adjusted_gross_income of dollar_figure deductions of dollar_figure - - including dollar_figure for interest payments anda loss of dollar_figure for petitioner reported gross_income of dollar_figure adjusted_gross_income of dollar_figure deductions of dollar_figure including dollar_figure for mortgage interest payments and dollar_figure for other interest and a dollar_figure loss he reported paying mortgage interest for of dollar_figure to county savings bank dollar_figure to williams dollar_figure to the skidmores dollar_figure to state savings bank and dollar_figure to 5th third bank and petitioner filed his federal_income_tax return for on date and for on date on the schedules c for financial perspectives petitioner reported the following income expenses total cash receipts dollar_figure total business_expenses other than interest big_number mortgage and other interest’ big_number total cash receipts big_number total business_expenses other than interest big_number mortgage and other interest big_number ' on his schedule c for financial perspectives petitioner reported paying mortgage interest of dollar_figure to county savings bank dollar_figure to state savings bank dollar_figure to the skidmores dollar_figure to williams and dollar_figure to park national bank and other interest of dollar_figure petitioner contends that other interest includes the interest on the dollar_figure car lease dollar_figure that he used to retire an obligation and dollar_figure to establish a_trust all for what petitioner contends was for the benefit of an architect who worked on the nursing homes on his schedule c for financial perspectives petitioner reported paying mortgage interest of dollar_figure to state savings bank dollar_figure to county savings and dollar_figure to park national bank and other interest of dollar_figure election under sec_172 b petitioner claimed a dollar_figure net_operating_loss on his return he referred to a statement on the return but he did not file it with the return petitioner faxed respondent a form_1040 supporting statement o01 on date which stated that the claimed dollar_figure loss was from carryovers of dollar_figure from and dollar_figure from petitioner did not indicate on his or income_tax returns that he intended to forgo the then available 3-year net_operating_loss_carryback see sec_172 opinion a petitioner’s interest_deduction whether petitioner had a substantial investment intent in acquiring the nursing homes respondent contends that the interest at issue is not trade_or_business interest because petitioner used the loans to buy renovate and operate the nursing homes and that petitioner held them as investments we disagree -- - a taxpayer holds property for investment if he or she hada substantial investment intent in acquiring and holding the property see 91_tc_874 91_tc_660 n miller v commissioner t c 65_tc_694 a taxpayer lacks a substantial investment intent if the taxpayer acquires a business solely to provide employment for himself see boseker v commissioner tcmemo_1986_353 schanhofer v commissioner tcmemo_1986_166 petitioner bought the nursing homes to provide self- employment income for himself and employment for his former spouse about percent of petitioner’s income in and was from the nursing homes he hoped to sell the nursing homes for a profit when he retired but any investment motive was remote or nonexistent thus this case is unlike 70_tc_448 and malone v commissioner tcmemo_1996_408 in which the taxpayers bought a controlling_interest in the stock of businesses predominantly as an investment we conclude that petitioner did not have a substantial investment intent when he bought and held the nursing homes that he did not hold the nursing homes for investment and that the interest relating to the nursing homes is trade_or_business interest see sec_163 a petitioner contends that he may deduct interest on dollar_figure that he borrowed to pay for a car lease dollar_figure that he used to retire an obligation and dollar_figure that he used to establish a_trust all to pay an architect who worked on the nursing homes we disagree there is no evidence petitioner borrowed these amounts for an architect or that these amounts were payment for work on the nursing homes we conclude that interest that petitioner paid to acquire the car lease retire the obligation and establish a_trust was not trade_or_business interest whether the interest relating to the nursing homes is the expense of the s_corporation and not of petitioner respondent contends that petitioner may not deduct the interest that petitioner paid to buy renovate and operate the nursing homes because it is an expense of the s_corporations citing 47_tc_483 hudlow v commissioner tcmemo_1971_218 and strasburger v commissioner tcmemo_1962_255 affd 327_f2d_236 6th cir interest allocable to the trade_or_business of providing services as an employee is nondeductible personal_interest see sec_163 a that limitation does not apply here because petitioner was not an employee instead he earned self- employment income through his schedule c activity we disagree in those cases the taxpayers’ corporations incurred expenses related to the corporations and not to the taxpayers individually we held that those taxpayers could not deduct their corporations’ expenses here the interest at issue relates to petitioner individually petitioner bought the nursing homes primarily to provide employment for himself and his wife he was personally liable to pay the interest we conclude that the interest_expense is his and not that of the s_corporations see boseker v commissioner supra schanhofer v commissioner supra none of the cases that respondent cites involves a taxpayer who borrowed money to buy a business to provide his livelihood we hold that petitioner may deduct the interest that he paid in and for loans that he used to acquire renovate and operate the nursing homes interest relating to the sunbury building and heritage inn partnerships petitioner contends that the interest that he paid on loans used to acquire the sunbury building and heritage inn partnerships was trade_or_business interest because he was a general_partner of the partnerships and because financial perspectives and the nursing homes had offices in the sunbury building we disagree petitioner did not buy interests in those partnerships to provide employment for himself the record is not clear about the extent to which he participated in those partnerships the heritage inn and sunbury building partnerships only remotely relate to petitioner’s trade_or_business we conclude that the interest that petitioner paid in and relating to the sunbury building general_partnership and heritage inn limited_partnership is not trade_or_business interest petitioner contends that respondent is estopped from contending that he may not deduct the interest at issue as trade_or_business interest because respondent had not disallowed it in prior audits we disagree the commissioner’s failure to raise an issue in a prior audit does not estop the commissioner from raising it in an audit for a later year see 783_f2d_69 7th cir 713_f2d_347 8th cir affg tcmemo_1982_451 conclusion we conclude that petitioner may deduct the interest that he paid in and relating to loans he used for the nursing homes under sec_162 and sec_163 we also conclude that the interest that petitioner paid in and relating to the sunbury building and heritage inn partnerships is not trade_or_business interest because petitioner acquired and held them for investment b whether petitioner may carry forward to net operating losses from and petitioner contends that he may carry forward to net operating losses from and we disagree generally for the years in issue a taxpayer must carry a net_operating_loss back years and carry it forward years see sec_172 a a taxpayer may elect to forgo the carryback period see sec_172 petitioner did not elect to forgo the carryback period for or when a taxpayer does not elect to forgo the carryback period the taxpayer may carry losses forward only to the extent they exceed the taxable_income for the carryback years even if the taxpayer did not carry back operating losses for those years see sec_172 to carry forward or carry back net operating losses the taxpayer must prove the amount of the net_operating_loss carryforward or carryback and that his or her gross_income in other years did not offset that loss see sec_172 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir 15_bta_596 petitioner offered into evidence his tax returns for and a tax_return does not establish that a taxpayer had income and losses in the amounts reported on the in sec_172 a was amended to generally require a 2-year carryback and 20-year carryforward -- - return see 71_tc_633 62_tc_834 petitioner did not establish the amount of his or net_operating_loss or that his income in the carryback years before or did not fully offset any net_operating_loss petitioner has failed to show that he may carry a net_operating_loss forward from or to we conclude that petitioner may not carry forward any losses to cc whether petitioner is liable for the addition_to_tax for failure to timely file respondent determined that petitioner is liable for the addition_to_tax for failure to timely file his returns for and petitioner did not show that he had reasonable_cause for failing to file timely the returns in issue petitioner offered no evidence and made no argument on this issue thus petitioner has conceded this issue see eg 100_tc_367 96_tc_226 91_tc_524 ndollar_figure 89_tc_46 87_tc_56 thus we need not decide petitioner’s contentions that he should not be required to have elected under sec_172 on his original and returns or that respondent has discretion to allow him to elect now -- - d whether petitioner is liable for the accuracy--related penalty under sec_6662 a respondent determined and contends that petitioner is liable for the accuracy-related_penalty for substantial_understatement_of_income_tax for and under sec_6662 petitioner contends that respondent is estopped from asserting the accuracy-related_penalty under sec_6662 a because respondent conceded at trial that negligence is not an issue in this case we disagree respondent contends that the accuracy-related_penalty applies because there is a substantial_understatement of tax not because of negligence see sec_6662 sec_6662 b imposes a 20-percent penalty on the portion of an underpayment attributable to a substantial_understatement a substantial_understatement exists if for any taxable_year the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 d a if the taxpayer has substantial_authority for his or her tax treatment of any item on the return the understatement is reduced accordingly see sec_6662 b petitioner cited no authority for his position that he may carry forward net operating losses from and to when he made no election under sec_172 and when he did not establish that he had losses that he could carry forward from and - to we conclude that the exception under sec_6662 d b does not apply the amount of the understatement is reduced for any item that is adequately disclosed in the taxpayer’s return or ina statement attached to the return if there is reasonable basis for the taxpayer’s treatment of the item see sec_6662 d b the mere claiming of a deduction is not disclosure for purposes of sec_6662 d b i see 942_f2d_444 7th cir taxpayer's statement that his deduction of dollar_figure was for legal fees re conservation of property held for production_of_income is not disclosure for purposes of sec_6662 b b affg 94_tc_96 schirmer v commissioner 89_tc_277 mere reporting of income and deductions does not constitute disclosure of relevant facts here deducting net operating losses carried forward from and to is not adequate_disclosure under sec_6662 d b i thus petitioner did not adequately disclose the nature of the net_operating_loss carryforward controversy for purposes of sec_6662 d b ii we conclude that petitioner is liable for the accuracy- related penalty under sec_6662 for any part of the underpayment for and to the extent the underpayment in - - those years exceeds the greater of percent of the tax required to be shown on the return for those years or dollar_figure see sec_6662 d a to reflect concessions by the parties and the foregoing decision will be entered under rule
